Case: 18-14485    Date Filed: 06/28/2019   Page: 1 of 5


                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 18-14485
                            Non-Argument Calendar
                          ________________________

                           Agency No. A091-151-653



MARIA CLAUDIA DIAZ VEGA,

                                                                         Petitioner,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                       Respondent.

                          ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                           ________________________

                                 (June 28, 2019)

Before MARTIN, NEWSOM, and ANDERSON, Circuit Judges.

PER CURIAM:

      Maria Diaz Vega petitions for review of the Board of Immigration Appeals’

(“BIA”) denial of her motion to reopen removal proceedings, 8 C.F.R. § 1003.2(c),
              Case: 18-14485     Date Filed: 06/28/2019   Page: 2 of 5


filed 16 years after her final order of removal. She argues that the BIA failed to

meaningfully address her claims for statutory reopening with equitable tolling

because it failed to meaningfully consider her claim of due diligence in regard to

her request for the BIA to equitably toll the 90-day deadline for submitting a

motion to reopen.

      We review the BIA’s denial of a motion to reopen removal proceedings for

abuse of discretion. Zhang v. U.S. Att’y Gen., 572 F.3d 1316, 1319 (11th Cir.

2009). This review is limited to determining whether the BIA exercised its

discretion in an arbitrary or capricious manner. Id. Although decisions not to

reopen under 8 C.F.R. § 1003.2 are reviewed for an abuse of discretion, the

decision not to reopen sua sponte is committed to agency discretion by law, and

this discretion is so wide and lacking in a meaningful standard against which to

judge it that it is non-reviewable. Lenis v. U.S. Att’y Gen., 525 F.3d 1291, 1293-94

(11th Cir. 2008). Where a petitioner challenges the BIA’s nondiscretionary

grounds for denying a motion to reopen, we must affirm if the BIA’s decision is

based on reasoned consideration and shows that the BIA made adequate findings to

support the outcome. Lin v. U.S. Att’y Gen., 881 F.3d 860, 871-72 (11th Cir.

2018). We review de novo claims of legal error, including claims that the BIA did

not provide reasoned consideration of its decision. Id. at 872. The usual rules

regarding proper presentation of issues for purposes of waiver and abandonment


                                          2
              Case: 18-14485     Date Filed: 06/28/2019   Page: 3 of 5


also apply to petitions to review. See Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226,

1228 n.2 (11th Cir. 2005) (providing that issues not raised on appeal are deemed

abandoned).

      In evaluating a motion to reopen, the BIA must make reasoned consideration

of a movant’s claims. Lin, 881 F.3d at 874. We do not look to whether the

agency’s decision is supported by substantial evidence, but instead look to see

whether the BIA “has considered the issues raised and announced its decision in

terms sufficient to enable a reviewing court to perceive that it has heard and

thought and not merely reacted.” Jeune v. U.S. Att’y Gen., 810 F.3d 792, 803 (11th

Cir. 2016) (quotation marks and alterations omitted). However, the BIA need not

specifically address each claim or piece of evidence presented. Id. Where the BIA

has not given reasoned consideration of a question or made adequate findings, we

remand for further proceedings. Lin, 881 F.3d at 874.

      Under the Immigration and Nationality Act (“INA”), an alien may file one

statutory motion to reopen her removal proceedings, and the motion must be filed

within 90 days of the date of entry of the administratively final order of removal.

INA § 240(c)(7)(A), (C)(i), 8 U.S.C. § 1229a(c)(7)(A), (C)(i). The 90-day

deadline is subject to equitable tolling. Avila-Santoyo v. U.S. Att’y Gen., 713 F.3d
1357, 1362-65 (11th Cir. 2013). Typically, equitable tolling of a time deadline




                                          3
               Case: 18-14485     Date Filed: 06/28/2019     Page: 4 of 5


requires a showing that the litigant: (1) has been pursuing her rights diligently and

(2) some extraordinary circumstance stood in her way. Lin, 881 F.3d at 872.

      The BIA also has the authority to reopen removal proceedings sua sponte at

any time. 8 C.F.R. § 1003.2(a). The BIA will only exercise its discretion for sua

sponte reopening in exceptional circumstances. Butka v. U.S. Att’y Gen., 827 F.3d
1278, 1283 (11th Cir. 2016), cert. denied, 138 S. Ct. 299 (2017). In the context of

a motion to reopen removal proceedings, there is no significant difference between

the “extraordinary” circumstances required to justify equitable tolling and

“exceptional circumstances” defined in the INA regulations. Avila-Santoyo, 713
F.3d at 1363 n.5. “Exceptional circumstances” are “circumstances (such as battery

or extreme cruelty to the alien or any child or parent of the alien, serious illness of

the alien, or serious illness or death of the spouse, child, or parent of the alien, but

not including less compelling circumstances) beyond the control of the alien.”

INA § 240(e)(1), 8 U.S.C. § 1229a(e)(1).

      As an initial matter, Diaz Vega did not challenge the BIA’s determination

that sua sponte reopening of the proceedings was unwarranted. Accordingly, she

abandoned any such challenges. See Sepulveda, 401 F.3d at 1228 n.2. In any

event, such a challenge is not reviewable. See Lenis, 525 F.3d at 1293-94.

      The district court gave reasoned consideration to Diaz Vega’s arguments

that equitable tolling applied, but properly concluded that her recently-acquired I-


                                            4
              Case: 18-14485     Date Filed: 06/28/2019    Page: 5 of 5


130 beneficiary status, which would allow her to adjust status to that of lawful

permanent resident under certain circumstances, was not an extraordinary

circumstance warranting equitable tolling. See Gyamfi v. Whitaker, 913 F.3d 168,

175 (1st Cir. 2019)(holding that the existence of new evidence of I-130 beneficiary

status is not an extraordinary circumstance warranting application of equitable

tolling of the 90-day time limit for filing a motion to open, and noting that an

unforeseeable future occurrence cannot logically be viewed as impeding a

movant’s ability to file within the required 90-day time limit); 8 U.S.C.

§ 1229a(e)(1). Although the BIA did not address her arguments about diligently

pursuing her rights, it was not required to do so because it determined that she had

not shown extraordinary circumstances. See Lin, 881 F.3d at 872. Accordingly,

the BIA did not abuse its discretion in denying her untimely motion to reopen, and

her petition for review is denied.

      PETITION DENIED.




                                          5